COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 CHRISTOPHER L. GAY AND STEVEN                '
 L. CARROLL,                                                 No. 08-13-00028-CV
                                              '
                            Appellants,                         Appeal from the
                                              '
 v.                                                            30th District Court
                                              '
 THE CITY OF WICHITA FALLS,                                of Wichita County, Texas
                                              '
                           Appellee.           '               (TC# 177,392-A)




                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time to file the brief

until May 20, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ken Slavin, the Appellants’ Attorney, prepare the

Appellants’ brief and forward the same to this Court on or before May 20, 2013.

       IT IS SO ORDERED this 24th day of April, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.